ORMOND, J.
— The'"writ, in this case, was returned without being executed by the sheriff, but with an acknowledgment of legal service by the defendant. It is now assigned for error, that there was no such service of process on the defendant, as would bring him into court, or authorise a judgment.
The position assumed by the counsel would be undoubtedly correct, if the judgment had been by default. But the record shows, that the defendant appeared, by his attorney, and permitted the judgment to be had; without interposing a plea, or making any defence. The judgment is therefore affirmed.